          Case
AO 106 (Rev. 04/10) 2:21-mj-03973-DUTY
                    Application for a Search Warrant        Document 1 Filed 08/25/21 Page 1 of 45 Page ID #:1


                                         UNITED STATES DISTRICT COURT
                                                                         for the
                                                             Central District
                                                          __________  Districtofof
                                                                                 California
                                                                                   __________

                   In the Matter of the Search of                          )
           (Briefly describe the property to be searched or identify the   )
                           person by name and address)                     )     Case No. 2:21-MJ-03973
                                                                           )
    The person of GARY PAUL WALLACE, BOP                                   )
    Register Number: 65845-112                                             )
                                                                           )
                                                                           )

                                                APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

      See Attachment A
located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
      See Attachment B
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                     evidence of a crime;
                     contraband, fruits of crime, or other items illegally possessed;
                     property designed for use, intended for use, or used in committing a crime;
                     a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                           Offense Description
        18 U.S.C. § 1113                                                   Attempt to Commit Murder or Manslaughter

        18 U.S.C. § 1962                                                   RICO Conspiracy
          The application is based on these facts:
                 See attached Affidavit
                     Continued on the attached sheet.
        Delayed notice of            days (give exact ending date if more than 30 days:                                  ) is requested
      under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                                 /s/ Sean Sterle
                                                                                                Applicant’s signature

                                                                                     Sean Sterle, FBI Special Agent
Sworn to before me and signed in my presence.                                                   Printed name and title

Date:
                                                                                                  Judge’s signature

City and state: Los Angeles, CA
                                                                                                Printed name and title
AUSA: Axelrad x7964
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 2 of 45 Page ID #:2



                              ATTACHMENT A

INDIVIDUAL TO BE SEARCHED

The individual to be searched is GARY PAUL WALLACE, BOP Register

Number: 65845-112, an African-American male, weighing

approximately 165 pounds, approximately 5’7” in height, with

black hair and brown eyes, currently in custody at the

Metropolitan Detention Center, located at 535 North Alameda

Street, Los Angeles, California 90053.




                                       i
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 3 of 45 Page ID #:3



                              ATTACHMENT B

ITEMS TO BE SEIZED

     Samples of GARY PAUL WALLACE’s DNA, which is to be obtained

through a cotton/buccal swab in the mouth, which may be obtained

through the use of reasonable force should GARY PAUL WALLACE

refuse to comply with the execution of the search.




                                       i
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 4 of 45 Page ID #:4



                               AFFIDAVIT

       I, Sean Sterle, being duly sworn, declare and state as

follows:

                           I. INTRODUCTION

             I am a Special Agent (“SA”) with the Federal Bureau of

Investigation (“FBI”) and have been so employed for the past 22

years.     From November 1998 through October 2010, I primarily

worked as a Gang Investigator in the Los Angeles Division of the

FBI.     From October 2010 to February 2012, I primarily worked as

a Gang Investigator in the Portland Division of the FBI.          From

February 2012 to May 2013, I was a Supervisor in the Undercover

and Sensitive Operations Unit at FBI HQ in Washington, D.C.

From May 2013 to July 2018, I primarily worked as a Violent

Crimes Investigator in the Los Angeles Division of the FBI.

From August 2018 to the present, I again worked as a Gang

Investigator in the Los Angeles Division of the FBI, primarily

as a member of the Gang Homicide Task Force, a partnership

between the FBI and the Los Angeles Police Department’s South

Bureau Homicide Division.

             During my time as both a Gang Investigator and a

Violent Crime Investigator, I have conducted investigations into

crimes such as bank and commercial institution robberies,

murders for hire, homicides, cold case homicides, extortions,

narcotics trafficking, illegal firearms sales, Bureau of Prisons

(“BOP”) assaults, interstate threats, and kidnappings.          Through

my training, experience, and interaction with other law

enforcement officers, I am familiar with the methods employed by
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 5 of 45 Page ID #:5



gang members and prison inmates to commit criminal acts and

violent activities.

                       II. PURPOSE OF AFFIDAVIT

             This affidavit is made in support of an application

for a warrant to obtain a DNA sample from:

             a.   The person of defendant GARY PAUL WALLACE

(“WALLACE”), BOP Register Number: 65845-112, in connection with

potential violations of 18 U.S.C. § 1113 (Attempt to Commit

Murder or Manslaughter) and 18 U.S.C. § 1962 (RICO Conspiracy)

(“SUBJECT OFFENSES”), currently in custody at the Metropolitan

Detention Center (“MDC”) – Los Angeles, located at 535 North

Alameda Street, Los Angeles, California 90053, as further

described in Attachment A.1

             The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does
not purport to set forth all of my knowledge of or investigation

into this matter.     Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.



     1  On August 10, 2021, law enforcement sought and obtained a
search warrant for PAUL GARY WALLACE’s DNA. See 21-MJ-03699. A
copy of the previously issued warrant is attached as Exhibit 1.
Because of various schedulling constraints, including with the
Bureau of Prisons and when they would provide access to WALLACE,
law enforcement was unable to execute the warrant within the
time-period permitted by the warrant.


                                       2
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 6 of 45 Page ID #:6



                    III. INDIVIDUALS TO BE SEARCHED

             The persons to be searched are WALLACE, as further

described in Attachment A, which is incorporated herein by

reference.

                    IV. STATEMENT OF PROBABLE CAUSE

     A.      July 16, 2020 Indictment of WALLACE for RICO
             Conspiracy and Use of Firearm Resulting in Death

             On July 16, 2020, WALLACE was indicted for his

leadership of a RICO conspiracy related to his position as a

senior leader of the East Coast Crips and his role in two

separate murders in 2003 and 2014, respectively.         See United

States v. Wallace, CR No. 20-00293-AB.2       Specifically, WALLACE

was indicted for Racketeer Influenced and Corrupt Organizations

Conspiracy, in violation of 18 U.S.C. § 1962(d), and Use and

Carry a Firearm During and in Relation to, and Possess a Firearm

in Furtherance of, a Crime of Violence, Resulting in Death, in

violation of 18 U.S.C. §§ 924(c)(1)(A)(ii), (iii), (j)(1).

             As set forth in Indictment, WALLACE is charged with

his role as the leader of the East Coast Crips.         As the leader
of the ECC, and specifically, the “6-Pacc” set of cliques,

WALLACE participated in at least two murders in furtherance of

the RICO conspiracy: the 2003 murder of R.P. and the 2014 murder

of R.B.   Along with these murders, WALLACE engaged in a long-

standing pattern of violent criminal conduct in furtherance of

the gang, including extortion, drug trafficking, witness

intimidation, and weapons possession.

     2  The Indictment in United States v. Wallace is attached as
Exhibit 1 and incorporated herein by reference.


                                       3
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 7 of 45 Page ID #:7



                On July 23, 2020, WALLACE was arrested on the

Indictment and has been detained pending trial since his arrest.

(Dkt. 12.)

        B.      Background of MDC Stabbing Investigation

                On May 11, 2021, I received an email from BOP

Intelligence Operations Officer Paul Steven Gagliardi stating

that WALLACE had stabbed a fellow MDC inmate earlier that

afternoon.

                On May 12, 2021, I interviewed BOP MDC Special

Investigations Support Lieutenant Jason Arredondo.         Based on

this conversations, as well as my familiarity with this

investigation, conversations with other law enforcement agents

and officers, as well as my training and experience, I am aware

of the following:

                a.   On May 12, 2021, I spoke via telephone with BOP

MDC Special Investigations Support Lieutenant Jason Arredondo

who informed me that WALLACE had stabbed LEWIS while in LEWIS’

cell.        Specifically, at the time of the assault, LEWIS’ cell was

located on the 9th Floor - South in MDC.        Following the assault,

Lieutenant Arredondo explained that WALLACE admitted to MDC

staff that he assaulted LEWIS because LEWIS had “disrespected”

WALLACE.        Lieutenant Arredondo further explained that MDC staff

found the “shiv,” prison vernacular for a homemade knife-like

weapon, used by WALLACE to stab LEWIS inside LEWIS’ cell

immediately after the assault.

                b.   Lieutenant Arredondo reported that LEWIS survived

the stabbing, but was transported to an outside hospital’s



                                        4
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 8 of 45 Page ID #:8



emergency room for evaluation due to a puncture wound in LEWIS’

left-chest region.

             c.   Lieutenant Arredondo emailed me photographs of

WALLACE and LEWIS taken by MDC staff immediately after the

assault.     A photograph of LEWIS’ upper torso revealed a puncture

wound in his left-chest area with blood running down to his

waistline.

             d.   Lieutenant Arredondo also explained that SIS

personnel reviewed the Closed Circuit Television (“CCTV”) video

footage from the 9th Floor - South at the time of the assault

and identified WALLACE as exiting LEWIS’ cell after LEWIS

staggered out of his cell.

       C.    Subsequent Investigation of the Attempted Murder

             On May 25, 2021, Los Angeles Police Department

(“LAPD”) Detective and Federal Task Force Officer (“TFO”) Melvin

Hernandez and I interviewed MDC SIS Tech Abel Delgado.          Based on

this conversation, as well as my familiarity with this

investigation, conversations with other law enforcement agents
and officers, as well as my training and experience, I am aware

of the following:

             a.   On the afternoon of May 11, 2021, Tech Delgado

responded to a call for assistance on the 9th Floor - South at

MDC.   Tech Delgado stated that when he arrived at 9th Floor -

South, a CO informed him that WALLACE had been in an altercation

with another inmate and that WALLACE was in his cell – cell

number 937.




                                       5
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 9 of 45 Page ID #:9



            b.   Tech Delgado explained that he then went to

WALLACE’s cell where he asked WALLACE to explain what had

occurred.   According to Tech Delgado, WALLACE stated that he had

been in a “fight” with LEWIS “over a minor disrespect issue.”

WALLACE went on to state that the fight between him and LEWIS

occurred because LEWIS was not following “prison politics.”

            c.   Tech Delgado explained that WALLACE was the “Rep”

or leader of all the Black inmates on the 9th Floor - South and,

if LEWIS was not following the “program” or rules set by the

“Rep” (WALLACE), it could cause problems for all the Black

inmates on the 9th Floor - South due to “prison politics.”

            d.   Once WALLACE had confessed to Tech Delgado about

being involved in an altercation with LEWIS, Tech Delgado

transported WALLCE to MDC’s Secure Housing Unit.

            e.   After being told by other MDC staff members that

LEWIS had been stabbed in the chest, Tech Delgado returned to

the 9th Floor - South and conducted a search of LEWIS’ cell.

Inside LEWIS’ cell, Tech Delgado observed a “homemade weapon or

shank” on the floor near the bottom bunk bed in “the common area

of the cell.”

            f.   On May 25, 2021, I showed Tech Delgado a BOP

photograph taken in LEWIS’ cell on May 11, 2021 of a shank, a

homemade weapon.    Tech Delgado immediately recognized the

approximate 4-inch shank as the weapon he had observed on the

floor of LEWIS’ cell.    The shank appears to be made out of metal

with a sharp point and a cloth handle.




                                       6
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 10 of 45 Page ID #:10



             g.   Tech Delgado reported that he found part of a

torn light-green prison shirt in LEWIS’ cell and that the other

part of the torn light-green prison shirt, which had stains that

appeared to be blood, was found in a trash can outside of LEWIS’

cell.    Tech Delgado also advised that he spoke to a Black inmate

after the stabbing and the inmate told him that there had been a

meeting earlier that day of all the Black inmates on the 9th

Floor - South.     During that meeting, all the Black inmates

discussed how they had to follow the “program” or rules set for

the floor, but LEWIS told everyone that he would not follow the

set “program.”    Tech Delgado advised that he could not remember

the name of the Black inmate who told him about the meeting.

             On May 19, 2021, TFO Hernandez and I interviewed MDC

SIS Tech Guillermina Mencos.       Based on this conversation, as

well as my familiarity with this investigation, conversations

with other law enforcement agents and officers, as well as my

training and experience, I am aware of the following:

             a.   On the afternoon of May 11, 2021, Tech Mencos
responded to a call for assistance on the 9th Floor - South in

MDC.    Tech Mencos advised that when she arrived on the 9th Floor

- South, she saw CO Andrew Flores standing with LEWIS.           CO

Flores informed Tech Mencos that LEWIS had sustained a wound to

his chest.

             b.   Tech Mencos inspected the puncture wound to the

left side of LEWIS’ chest and observed that he could not stand

up straight due to the pain in his left chest region.           LEWIS

complained that he was having difficulty breathing.          Tech Mencos



                                        7
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 11 of 45 Page ID #:11



asked LEWIS where the assault had taken place and LEWIS

answered, “In my cell.”      When Tech Mencos asked LEWIS who

stabbed him, LEWIS refused to answer and said something to the

effect of, “It was a misunderstanding.”

             c.   Tech Mencos reviewed the 9th Floor - South CCTV

video that captured the time of the assault and recognized both

WALLACE and LEWIS but noted there may have been a third

unidentified inmate involved in the altercation.          Specifically,

Tech Mencos reported that on the video she could see WALLACE and

an unidentified inmate go into LEWIS’ cell.         A short time later

LEWIS can be seen struggling to leave his cell, followed by the

unidentified inmate and WALLACE.

             d.   Tech Mencos advised that WALLACE was the “shot

caller” (leader) of the Black inmates on the 9th Floor - South.

      D.     Post-Assault Interview of Victim-Inmate LEWIS

             On May 19, 2021, TFO Hernandez and I interviewed

LEWIS.     Based on this interview, my familiarity with this

investigation, and my training and experience, I am aware of the
following:

             a.   LEWIS stated that on May 11, 2021, he was in his

cell when he was hit in the head and “blacked out,” and that

someone stabbed him.     LEWIS stated that he did not know who hit

him in the head or who stabbed him.         LEWIS further stated that

he did not have a weapon in his cell and if a weapon was found

in his cell – it was not his weapon.         LEWIS explained that he

did not want to cooperate with law enforcement and refused to

say anything more about the stabbing incident.



                                        8
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 12 of 45 Page ID #:12



            b.   Based on my training and experience investigating

a number of inmate assaults at MDC, victim inmates are often

reluctant to cooperate with law enforcement out of a fear of

retaliation by fellow inmates.

      E.    Potential for DNA Analysis

            On June 21, 2021, I communicated with Tiffany Smith at

the FBI Laboratory, Casework Unit, Quantico, Virginia.           Based on

this interview, my familiarity with this investigation, and my

training and experience, I am aware of the following:

            a.   Smith stated that the FBI Laboratory could test

for DNA on the “shiv,” but the Laboratory would also need a

known reference DNA sample from both WALLACE and Lewis because

the DNA database does not allow the FBI Laboratory retrieve DNA

profiles.   As a result, comparative DNA samples from the suspect

and victim are necessary.

            While DNA swabs were taken of LEWIS and WALLACE at the

time of their bookings into both state and federal custody, a

DNA swab for the dedicated purpose of comparison is necessary
for the DNA analysis of the “shiv.”         The DNA swabs obtained

during intake at the custody facilities are only used for input

into CODIS – a national DNA database.

      F.    Probable Cause that Search of WALLACE and LEWIS will
            Leave to Evidence of SUBJECT OFFENSES

            Based on my training and experience, I know that DNA

of those who handle knife-like weapons may be found on the

various surfaces of the weapon, to include the handle and blade

of the weapon.    I also know that the DNA of those who receive




                                        9
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 13 of 45 Page ID #:13



stab wounds from knife-like weapons may be found on the various

surfaces of the weapon.

           Accordingly, I submit there is probable cause to

believe that comparing DNA samples obtained from WALLACE and

LEWIS to the DNA samples obtained from the “shiv” may lead to

evidence of WALLACE’s involvement in the SUBJECT OFFENSES.

                         V. ITEMS TO BE SEIZED

           The items to be seized, including certain protocol for

doing so, are set forth in Attachment B, which is incorporated

herein by reference.

                              VI. CONCLUSION

           For all the reasons described above, there is probable

cause to believe that evidence of violations of the SUBJECT

OFFENSES, as described above and in Attachment B, will be found

in obtaining a DNA sample from WALLACE, as further described

above and in Attachments A.




                                        SEAN STERLE, Special Agent,
                                        FBI


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this    day of
August, 2021.



UNITED STATES MAGISTRATE JUDGE




                                       10
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 14 of 45 Page ID #:14




                      EXHIBIT 1
        Case
AO 106 (Rev.     2:21-mj-03973-DUTY
             04/10) Application for a Search Warrant      Document 1 Filed 08/25/21 Page 15 of 45 Page ID #:15


                                         UNITED STATES DISTRICT COURT
                                                                         for the
                                                             Central District
                                                          __________  Districtofof
                                                                                 California
                                                                                   __________

                   In the Matter of the Search of                          )
           (Briefly describe the property to be searched or identify the   )
                           person by name and address)                     )      Case No. 2:21-MJ-03699
                                                                           )
    The person of GARY PAUL WALLACE, BOP                                   )
    Register Number: 65845-112                                             )
                                                                           )
                                                                           )

                                                APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

      See Attachment A-1
located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
      See Attachment B
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                     evidence of a crime;
                     contraband, fruits of crime, or other items illegally possessed;
                     property designed for use, intended for use, or used in committing a crime;
                     a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                           Offense Description
        18 U.S.C. § 1113                                                   Attempt to Commit Murder or Manslaughter

        18 U.S.C. § 1962                                                   RICO Conspiracy
          The application is based on these facts:
                 See attached Affidavit
                     Continued on the attached sheet.
        Delayed notice of            days (give exact ending date if more than 30 days:                                  ) is requested
      under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                                 /s/ Sean Sterle
                                                                                                Applicant’s signature

                                                                                     Sean Sterle, FBI Special Agent
Sworn to before me and signed in my presence.                                                   Printed name and title

Date:      August 10, 2021
                                                                                                  Judge’s signature

City and state: Los Angeles, CA
                                                                               The Hon. Gail J. Standish
                                                                                                Printed name and title
AUSA: Axelrad x7964
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 16 of 45 Page ID #:16



                             ATTACHMENT A-1

INDIVIDUAL TO BE SEARCHED

The individual to be searched is GARY PAUL WALLACE, BOP Register

Number: 65845-112, an African-American male, weighing

approximately 165 pounds, approximately 5’7” in height, with

black hair and brown eyes, currently in custody at the

Metropolitan Detention Center, located at 535 North Alameda

Street, Los Angeles, California 90053.




                                        i
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 17 of 45 Page ID #:17



                               ATTACHMENT B

ITEMS TO BE SEIZED

      Samples of GARY PAUL WALLACE’s DNA, which is to be obtained

through a cotton/buccal swab in the mouth, which may be obtained

through the use of reasonable force should GARY PAUL WALLACE

refuse to comply with the execution of the search.

      Samples of DASHAWN LEWIS’ DNA, which is to be obtained

through a cotton/buccal swab in the mouth, which may be obtained

through the use of reasonable force should DASHAWN LEWIS refuse

to comply with the execution of the search.




                                        i
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 18 of 45 Page ID #:18



                                AFFIDAVIT

       I, Sean Sterle, being duly sworn, declare and state as

follows:

                            I. INTRODUCTION

             I am a Special Agent (“SA”) with the Federal Bureau of

Investigation (“FBI”) and have been so employed for the past 22

years.     From November 1998 through October 2010, I primarily

worked as a Gang Investigator in the Los Angeles Division of the

FBI.     From October 2010 to February 2012, I primarily worked as

a Gang Investigator in the Portland Division of the FBI.           From

February 2012 to May 2013, I was a Supervisor in the Undercover

and Sensitive Operations Unit at FBI HQ in Washington, D.C.

From May 2013 to July 2018, I primarily worked as a Violent

Crimes Investigator in the Los Angeles Division of the FBI.

From August 2018 to the present, I again worked as a Gang

Investigator in the Los Angeles Division of the FBI, primarily

as a member of the Gang Homicide Task Force, a partnership

between the FBI and the Los Angeles Police Department’s South

Bureau Homicide Division.

             During my time as both a Gang Investigator and a

Violent Crime Investigator, I have conducted investigations into

crimes such as bank and commercial institution robberies,

murders for hire, homicides, cold case homicides, extortions,

narcotics trafficking, illegal firearms sales, Bureau of Prisons

(“BOP”) assaults, interstate threats, and kidnappings.           Through

my training, experience, and interaction with other law

enforcement officers, I am familiar with the methods employed by
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 19 of 45 Page ID #:19



gang members and prison inmates to commit criminal acts and

violent activities.

                        II. PURPOSE OF AFFIDAVIT

             This affidavit is made in support of an application

for a warrant to obtain a DNA sample from:

             a.   The person of defendant GARY PAUL WALLACE

(“WALLACE”), BOP Register Number: 65845-112, in connection with

potential violations of 18 U.S.C. § 1113 (Attempt to Commit

Murder or Manslaughter) and 18 U.S.C. § 1962 (RICO Conspiracy)

(“SUBJECT OFFENSES”), currently in custody at the Metropolitan

Detention Center (“MDC”) – Los Angeles, located at 535 North

Alameda Street, Los Angeles, California 90053, as further

described in Attachment A-1.

             b.   The person of defendant DASHAWN LEWIS (“LEWIS”),

BOP Register Number: 20954-509, in connection with potential

violations of the SUBJECT OFFENSES, currently in the custody of

the United States Marshall’s Service, as further described in

Attachment A-2.

             The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does

not purport to set forth all of my knowledge of or investigation

into this matter.     Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.



                                        2
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 20 of 45 Page ID #:20



                   III. INDIVIDUALS TO BE SEARCHED

            The persons to be searched are WALLACE and LEWIS, as

further described in Attachments A-1 and A-2, which are

incorporated herein by reference.

                    IV. STATEMENT OF PROBABLE CAUSE

      A.    July 16, 2020 Indictment of WALLACE for RICO
            Conspiracy and Use of Firearm Resulting in Death

            On July 16, 2020, WALLACE was indicted for his

leadership of a RICO conspiracy related to his position as a

senior leader of the East Coast Crips and his role in two

separate murders in 2003 and 2014, respectively.          See United

States v. Wallace, CR No. 20-00293-AB.1        Specifically, WALLACE

was indicted for Racketeer Influenced and Corrupt Organizations

Conspiracy, in violation of 18 U.S.C. § 1962(d), and Use and

Carry a Firearm During and in Relation to, and Possess a Firearm

in Furtherance of, a Crime of Violence, Resulting in Death, in

violation of 18 U.S.C. §§ 924(c)(1)(A)(ii), (iii), (j)(1).

            As set forth in Indictment, WALLACE is charged with

his role as the leader of the East Coast Crips.          As the leader
of the ECC, and specifically, the “6-Pacc” set of cliques,

WALLACE participated in at least two murders in furtherance of

the RICO conspiracy: the 2003 murder of R.P. and the 2014 murder

of R.B.    Along with these murders, WALLACE engaged in a long-

standing pattern of violent criminal conduct in furtherance of

the gang, including extortion, drug trafficking, witness

intimidation, and weapons possession.

      1 The Indictment in United States v. Wallace is attached as
Exhibit 1 and incorporated herein by reference.


                                        3
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 21 of 45 Page ID #:21



                On July 23, 2020, WALLACE was arrested on the

Indictment and has been detained pending trial since his arrest.

(Dkt. 12.)

        B.      Background of MDC Stabbing Investigation

                On May 11, 2021, I received an email from BOP

Intelligence Operations Officer Paul Steven Gagliardi stating

that WALLACE had stabbed a fellow MDC inmate earlier that

afternoon.

                On May 12, 2021, I interviewed BOP MDC Special

Investigations Support Lieutenant Jason Arredondo.          Based on

this conversations, as well as my familiarity with this

investigation, conversations with other law enforcement agents

and officers, as well as my training and experience, I am aware

of the following:

                a.   On May 12, 2021, I spoke via telephone with BOP

MDC Special Investigations Support Lieutenant Jason Arredondo

who informed me that WALLACE had stabbed LEWIS while in LEWIS’

cell.        Specifically, at the time of the assault, LEWIS’ cell was

located on the 9th Floor - South in MDC.         Following the assault,

Lieutenant Arredondo explained that WALLACE admitted to MDC

staff that he assaulted LEWIS because LEWIS had “disrespected”

WALLACE.        Lieutenant Arredondo further explained that MDC staff

found the “shiv,” prison vernacular for a homemade knife-like

weapon, used by WALLACE to stab LEWIS inside LEWIS’ cell

immediately after the assault.

                b.   Lieutenant Arredondo reported that LEWIS survived

the stabbing, but was transported to an outside hospital’s



                                        4
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 22 of 45 Page ID #:22



emergency room for evaluation due to a puncture wound in LEWIS’

left-chest region.

             c.   Lieutenant Arredondo emailed me photographs of

WALLACE and LEWIS taken by MDC staff immediately after the

assault.     A photograph of LEWIS’ upper torso revealed a puncture

wound in his left-chest area with blood running down to his

waistline.

             d.   Lieutenant Arredondo also explained that SIS

personnel reviewed the Closed Circuit Television (“CCTV”) video

footage from the 9th Floor - South at the time of the assault

and identified WALLACE as exiting LEWIS’ cell after LEWIS

staggered out of his cell.

       C.    Subsequent Investigation of the Attempted Murder

             On May 25, 2021, Los Angeles Police Department

(“LAPD”) Detective and Federal Task Force Officer (“TFO”) Melvin

Hernandez and I interviewed MDC SIS Tech Abel Delgado.           Based on

this conversation, as well as my familiarity with this

investigation, conversations with other law enforcement agents
and officers, as well as my training and experience, I am aware

of the following:

             a.   On the afternoon of May 11, 2021, Tech Delgado

responded to a call for assistance on the 9th Floor - South at

MDC.   Tech Delgado stated that when he arrived at 9th Floor -

South, a CO informed him that WALLACE had been in an altercation

with another inmate and that WALLACE was in his cell – cell

number 937.




                                        5
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 23 of 45 Page ID #:23



            b.   Tech Delgado explained that he then went to

WALLACE’s cell where he asked WALLACE to explain what had

occurred.   According to Tech Delgado, WALLACE stated that he had

been in a “fight” with LEWIS “over a minor disrespect issue.”

WALLACE went on to state that the fight between him and LEWIS

occurred because LEWIS was not following “prison politics.”

            c.   Tech Delgado explained that WALLACE was the “Rep”

or leader of all the Black inmates on the 9th Floor - South and,

if LEWIS was not following the “program” or rules set by the

“Rep” (WALLACE), it could cause problems for all the Black

inmates on the 9th Floor - South due to “prison politics.”

            d.   Once WALLACE had confessed to Tech Delgado about

being involved in an altercation with LEWIS, Tech Delgado

transported WALLCE to MDC’s Secure Housing Unit.

            e.   After being told by other MDC staff members that

LEWIS had been stabbed in the chest, Tech Delgado returned to

the 9th Floor - South and conducted a search of LEWIS’ cell.

Inside LEWIS’ cell, Tech Delgado observed a “homemade weapon or

shank” on the floor near the bottom bunk bed in “the common area

of the cell.”

            f.   On May 25, 2021, I showed Tech Delgado a BOP

photograph taken in LEWIS’ cell on May 11, 2021 of a shank, a

homemade weapon.     Tech Delgado immediately recognized the

approximate 4-inch shank as the weapon he had observed on the

floor of LEWIS’ cell.     The shank appears to be made out of metal

with a sharp point and a cloth handle.




                                        6
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 24 of 45 Page ID #:24



             g.   Tech Delgado reported that he found part of a

torn light-green prison shirt in LEWIS’ cell and that the other

part of the torn light-green prison shirt, which had stains that

appeared to be blood, was found in a trash can outside of LEWIS’

cell.    Tech Delgado also advised that he spoke to a Black inmate

after the stabbing and the inmate told him that there had been a

meeting earlier that day of all the Black inmates on the 9th

Floor - South.     During that meeting, all the Black inmates

discussed how they had to follow the “program” or rules set for

the floor, but LEWIS told everyone that he would not follow the

set “program.”    Tech Delgado advised that he could not remember

the name of the Black inmate who told him about the meeting.

             On May 19, 2021, TFO Hernandez and I interviewed MDC

SIS Tech Guillermina Mencos.       Based on this conversation, as

well as my familiarity with this investigation, conversations

with other law enforcement agents and officers, as well as my

training and experience, I am aware of the following:

             a.   On the afternoon of May 11, 2021, Tech Mencos
responded to a call for assistance on the 9th Floor - South in

MDC.    Tech Mencos advised that when she arrived on the 9th Floor

- South, she saw CO Andrew Flores standing with LEWIS.           CO

Flores informed Tech Mencos that LEWIS had sustained a wound to

his chest.

             b.   Tech Mencos inspected the puncture wound to the

left side of LEWIS’ chest and observed that he could not stand

up straight due to the pain in his left chest region.           LEWIS

complained that he was having difficulty breathing.          Tech Mencos



                                        7
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 25 of 45 Page ID #:25



asked LEWIS where the assault had taken place and LEWIS

answered, “In my cell.”      When Tech Mencos asked LEWIS who

stabbed him, LEWIS refused to answer and said something to the

effect of, “It was a misunderstanding.”

             c.   Tech Mencos reviewed the 9th Floor - South CCTV

video that captured the time of the assault and recognized both

WALLACE and LEWIS but noted there may have been a third

unidentified inmate involved in the altercation.          Specifically,

Tech Mencos reported that on the video she could see WALLACE and

an unidentified inmate go into LEWIS’ cell.         A short time later

LEWIS can be seen struggling to leave his cell, followed by the

unidentified inmate and WALLACE.

             d.   Tech Mencos advised that WALLACE was the “shot

caller” (leader) of the Black inmates on the 9th Floor - South.

      D.     Post-Assault Interview of Victim-Inmate LEWIS

             On May 19, 2021, TFO Hernandez and I interviewed

LEWIS.     Based on this interview, my familiarity with this

investigation, and my training and experience, I am aware of the
following:

             a.   LEWIS stated that on May 11, 2021, he was in his

cell when he was hit in the head and “blacked out,” and that

someone stabbed him.     LEWIS stated that he did not know who hit

him in the head or who stabbed him.         LEWIS further stated that

he did not have a weapon in his cell and if a weapon was found

in his cell – it was not his weapon.         LEWIS explained that he

did not want to cooperate with law enforcement and refused to

say anything more about the stabbing incident.



                                        8
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 26 of 45 Page ID #:26



            b.   Based on my training and experience investigating

a number of inmate assaults at MDC, victim inmates are often

reluctant to cooperate with law enforcement out of a fear of

retaliation by fellow inmates.

      E.    Potential for DNA Analysis

            On June 21, 2021, I communicated with Tiffany Smith at

the FBI Laboratory, Casework Unit, Quantico, Virginia.           Based on

this interview, my familiarity with this investigation, and my

training and experience, I am aware of the following:

            a.   Smith stated that the FBI Laboratory could test

for DNA on the “shiv,” but the Laboratory would also need a

known reference DNA sample from both WALLACE and Lewis because

the DNA database does not allow the FBI Laboratory retrieve DNA

profiles.   As a result, comparative DNA samples from the suspect

and victim are necessary.

            While DNA swabs were taken of LEWIS and WALLACE at the

time of their bookings into both state and federal custody, a

DNA swab for the dedicated purpose of comparison is necessary
for the DNA analysis of the “shiv.”         The DNA swabs obtained

during intake at the custody facilities are only used for input

into CODIS – a national DNA database.

      F.    Probable Cause that Search of WALLACE and LEWIS will
            Leave to Evidence of SUBJECT OFFENSES

            Based on my training and experience, I know that DNA

of those who handle knife-like weapons may be found on the

various surfaces of the weapon, to include the handle and blade

of the weapon.    I also know that the DNA of those who receive




                                        9
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 27 of 45 Page ID #:27



stab wounds from knife-like weapons may be found on the various

surfaces of the weapon.

           Accordingly, I submit there is probable cause to

believe that comparing DNA samples obtained from WALLACE and

LEWIS to the DNA samples obtained from the “shiv” may lead to

evidence of WALLACE’s involvement in the SUBJECT OFFENSES.

                         V. ITEMS TO BE SEIZED

           The items to be seized, including certain protocol for

doing so, are set forth in Attachment B, which is incorporated

herein by reference.

//

//




                              VI. CONCLUSION

           For all the reasons described above, there is probable

cause to believe that evidence of violations of the SUBJECT



                                       10
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 28 of 45 Page ID #:28



OFFENSES, as described above and in Attachment B, will be found

in obtaining DNA samples from WALLACE and LEWIS, as further

described above and in Attachments A-1 and A-2.



                                                  /S/
                                        SEAN STERLE, Special Agent,
                                        FBI


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this     day of July,
2021. August 10, 2021



UNITED STATES MAGISTRATE JUDGE




                                       11
Case 2:21-mj-03973-DUTY Document 1 Filed 08/25/21 Page 29 of 45 Page ID #:29




                      EXHIBIT 1
Case
  Case
     2:21-mj-03973-DUTY
        2:20-cr-00293-AB Document
                         Document11 Filed
                                    Filed07/16/20
                                          08/25/21 Page
                                                   Page130
                                                         ofof
                                                            1645Page
                                                                 PageIDID
                                                                        #:1
                                                                          #:30




                                                                                FILED
                                                                      CLERK, U.S. DISTRICT COURT



                                                                         07/16/2020

                                                                                DM
                                                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                      BY: ___________________ DEPUTY




                                                 2:20-cr-00293-PA
Case
  Case
     2:21-mj-03973-DUTY
        2:20-cr-00293-AB Document
                         Document11 Filed
                                    Filed07/16/20
                                          08/25/21 Page
                                                   Page231
                                                         ofof
                                                            1645Page
                                                                 PageIDID
                                                                        #:2
                                                                          #:31
Case
  Case
     2:21-mj-03973-DUTY
        2:20-cr-00293-AB Document
                         Document11 Filed
                                    Filed07/16/20
                                          08/25/21 Page
                                                   Page332
                                                         ofof
                                                            1645Page
                                                                 PageIDID
                                                                        #:3
                                                                          #:32
Case
  Case
     2:21-mj-03973-DUTY
        2:20-cr-00293-AB Document
                         Document11 Filed
                                    Filed07/16/20
                                          08/25/21 Page
                                                   Page433
                                                         ofof
                                                            1645Page
                                                                 PageIDID
                                                                        #:4
                                                                          #:33
Case
  Case
     2:21-mj-03973-DUTY
        2:20-cr-00293-AB Document
                         Document11 Filed
                                    Filed07/16/20
                                          08/25/21 Page
                                                   Page534
                                                         ofof
                                                            1645Page
                                                                 PageIDID
                                                                        #:5
                                                                          #:34
Case
  Case
     2:21-mj-03973-DUTY
        2:20-cr-00293-AB Document
                         Document11 Filed
                                    Filed07/16/20
                                          08/25/21 Page
                                                   Page635
                                                         ofof
                                                            1645Page
                                                                 PageIDID
                                                                        #:6
                                                                          #:35
Case
  Case
     2:21-mj-03973-DUTY
        2:20-cr-00293-AB Document
                         Document11 Filed
                                    Filed07/16/20
                                          08/25/21 Page
                                                   Page736
                                                         ofof
                                                            1645Page
                                                                 PageIDID
                                                                        #:7
                                                                          #:36
Case
  Case
     2:21-mj-03973-DUTY
        2:20-cr-00293-AB Document
                         Document11 Filed
                                    Filed07/16/20
                                          08/25/21 Page
                                                   Page837
                                                         ofof
                                                            1645Page
                                                                 PageIDID
                                                                        #:8
                                                                          #:37
Case
  Case
     2:21-mj-03973-DUTY
        2:20-cr-00293-AB Document
                         Document11 Filed
                                    Filed07/16/20
                                          08/25/21 Page
                                                   Page938
                                                         ofof
                                                            1645Page
                                                                 PageIDID
                                                                        #:9
                                                                          #:38
Case
 Case2:21-mj-03973-DUTY
       2:20-cr-00293-AB Document
                         Document1 1Filed
                                      Filed
                                          07/16/20
                                            08/25/21Page
                                                     Page1039
                                                            ofof
                                                               1645Page
                                                                    PageIDID
                                                                           #:10
                                                                             #:39
Case
 Case2:21-mj-03973-DUTY
       2:20-cr-00293-AB Document
                         Document1 1Filed
                                      Filed
                                          07/16/20
                                            08/25/21Page
                                                     Page1140
                                                            ofof
                                                               1645Page
                                                                    PageIDID
                                                                           #:11
                                                                             #:40
Case
 Case2:21-mj-03973-DUTY
       2:20-cr-00293-AB Document
                         Document1 1Filed
                                      Filed
                                          07/16/20
                                            08/25/21Page
                                                     Page1241
                                                            ofof
                                                               1645Page
                                                                    PageIDID
                                                                           #:12
                                                                             #:41
Case
 Case2:21-mj-03973-DUTY
       2:20-cr-00293-AB Document
                         Document1 1Filed
                                      Filed
                                          07/16/20
                                            08/25/21Page
                                                     Page1342
                                                            ofof
                                                               1645Page
                                                                    PageIDID
                                                                           #:13
                                                                             #:42
Case
 Case2:21-mj-03973-DUTY
       2:20-cr-00293-AB Document
                         Document1 1Filed
                                      Filed
                                          07/16/20
                                            08/25/21Page
                                                     Page1443
                                                            ofof
                                                               1645Page
                                                                    PageIDID
                                                                           #:14
                                                                             #:43
Case
 Case2:21-mj-03973-DUTY
       2:20-cr-00293-AB Document
                         Document1 1Filed
                                      Filed
                                          07/16/20
                                            08/25/21Page
                                                     Page1544
                                                            ofof
                                                               1645Page
                                                                    PageIDID
                                                                           #:15
                                                                             #:44
Case
 Case2:21-mj-03973-DUTY
       2:20-cr-00293-AB Document
                         Document1 1Filed
                                      Filed
                                          07/16/20
                                            08/25/21Page
                                                     Page1645
                                                            ofof
                                                               1645Page
                                                                    PageIDID
                                                                           #:16
                                                                             #:45
